DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 29 August 2021 and the request for continued examination filed on 29 August 2021. 
Claims 5-7, 15-17, and 21-23 were canceled. Claims 1-4, 8-14, 18-20, 24, and 25 were amended. Claims 1-4, 8-14, 18-20, 24, and 25 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 August 2021 has been entered.
 
Claim Rejections - 35 USC § 112, 1st 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Examiner’s Note: Paragraphs numbers under this header for the instant application refer to the pre-grant publication.

Amended claim 1 recites the non-original limitation “identifying, via a processing device, an online event.” The original disclosure does not appear to support the identified limitation. The specification does not expressly discuss identifying an online event. Further, the specification does not appear to provide any method for identifying or recognizing an online event. While the specification discusses “correlating one or more online events” (e.g., [0020]), this does not support identifying an online event. The remainder of the original disclosure similarly fails to support the identified limitation. Because the specification does not support a non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claim at the time of filing. Thus the claims are rejected for lack of written description support. The limitation “identifying, via the processing device, an additional online event” is similarly rejected. Claims 11 and 24 are similarly rejected. 

Amended claim 1 recites the non-original limitation “an online event that includes accessing a web page, generating a string value from cookies associated with the web page, where the string value includes an identifier of a user, an identifier of a keyword included within the web page, and a time value at which the online event occurred, and storing the string value in memory.” The original disclosure does not appear to support the identified limitation. The specification does not expressly discuss either strings in general or events including generating string values from cookies. The most relevant portion of the original disclosure states: 


	While the above information includes some of the features of the claimed string, there is no discussion of the generation of such information. As such, this disclosure does not support generating such a string. The remainder of the original disclosure similarly fails to support the identified limitation. Because the specification does not support a non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claim at the time of filing. Thus the claims are rejected for lack of written description support. Claims 11 and 24 are similarly rejected.

	
	Amended claim 1 recites the non-original limitation “correlating, via the processing device, the concept associated with the online event with a concept map of the user.” The original disclosure does not appear to support the identified limitation. The specification does not expressly discuss either correlating a concept with a concept map of the user, or a concept map of the user in general. What appears to be the most relevant portion of the original disclosure states: 
[0066] FIG. 2 is a flow diagram that illustrates a method for predicting online behavior in accordance with one embodiment of the present invention. At 200, one or more online events or activities are correlated with concept map features. Essentially, a user's online event is correlated with the concepts represented in the concept map. For example, a user search query concerning diabetes would correlate with portions of the concept map relating to diabetes. At 205, a user concept map history is aggregated to obtain a representation of the user's online behavior over time. For example, the aggregated user concept map history may show a user researched the iPhone several days ago, and recently researched service providers featuring the iPhone. At 210, online behavior of multiple users is aggregated to obtain aggregated online user behavior information. At 215, future online behavior of the user is predicted based at least on the user's past behavior and the behavior of one or more other users having similar past behavior. Examples of the aggregation processes are described below.

	This disclosure discusses correlating an event with “concept map features” and “the concept map”, but does not appear to in any way suggest that the correlation is done with a concept map “of the user.” There are subsequent steps involving a “concept map history” which is clearly associated with a user, but this is not apparently equivalent to a “concept map” and is not described in the correlation step. with a concept map of the user. The remainder of the original disclosure similarly fails to support the identified limitation. Because the specification does not support a non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claim at the time of filing. Thus the claims are rejected for lack of written description support. Claims 11 and 24 are similarly rejected.

Amended claim 1 recites the non-original limitation “updating, via the processing device, the concept map based on features of the one additional online event.” The original disclosure does not appear to support the identified limitation.  The specification does expressly discuss updating any map based on a single event. The most relevant portion of the original disclosure states: 
[0090] According to one embodiment of the present invention, behavioral edges are added to a concept map by aggregating each of multiple users' concept map events. According to one embodiment of the present invention, this aggregating of the features is done by updating behavioral edges and behavioral category edges between concepts as follows:

The above disclosure describes modifying a concept map based on events associated with multiple users, but not updating a concept map based on a single event. Further, the specification extensively and repeatedly discusses the “aggregation” of information involving user activity, and based on that one of ordinary skill in the art would not understand the disclosure at [0090] as supporting updating a concept map based on a single event. The remainder of the original disclosure similarly fails to support the identified limitation. Because the specification does not support a non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claim at the time of filing. Thus the claims are rejected for lack of written description support. Claims 11 and 24 are similarly rejected.

	Amended claim 1 recites the non-original limitation “predicting, by the processing device, a next concept of interest of the user based on the updated concept map and a difference in time between the time value stored in the string value and a time value of the additional online event.” The original disclosure does not appear to support the identified limitation.  The specification does expressly discuss a prediction based on a difference in time. The most relevant portion of the original disclosure states: 


	The above appears to describe the updating of a concept map being based on a time difference, but not making a prediction based on a time difference. Thus this disclosure does not support a prediction based on a difference in time. The remainder of the original disclosure similarly fails to support the identified limitation. Because the specification does not support a non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claim at the time of filing. Thus the claims are rejected for lack of written description support. Claims 11 and 24 are similarly rejected.

Amended claim 1 recites the non-original limitation “providing, via the processing device, the next concept of interest to the search engine.” The original disclosure does not appear to support the identified limitation.  The specification does expressly discuss any provision of information to a search engine, much less a provision of information to the search engine associated with an additional event. The most relevant portion of the original disclosure states: 
[0067] FIG. 3 is a block diagram that illustrates possible uses for a system for predicting online behavior using aggregate user behaviors on a concept map and history of similar users in accordance with one embodiment of the present invention. FIG. 3 shows how the online activities of an example user 300 are used to target ads that are likely to be of interest to the user. As shown in FIG. 3, on Monday (305), user 300 reads a news page on CNN concerning an iPhone release date. On Tuesday (310), user 300 searches the website AOL.com for ATT phone deals. And on Wednesday (315), user 300 composes an email that discusses iPhones. The user 300 activities on Monday (305), Tuesday (310), and Wednesday (315) are provided to behavioral targeting engine 320.

The above discusses providing activity information to an entity, but does not describe providing “the next concept of interest” or providing information to “the search engine.”  Thus this disclosure does not support a prediction based on a difference in time. The remainder of the original disclosure similarly fails to support the identified limitation. Because the specification does not support a non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claim at the time of filing. Thus the claims are rejected for lack of written description support. Claims 11 and 24 are similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-14, 18-20, 24, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 11 and 24, recites in part, a method, comprising: identifying, an online event that includes accessing a web page, generating a string value from cookies associated with the webpage, where the string value includes an identifier of a user, an identifier of a keyword included within the web page, and a time value at which the online event occurred, and storing the string value; identifying, a concept associated with the online event; correlating, the concept associated with the online event with a concept map of the user; identifying, an additional online event generated by a search query via a search engine; updating, the concept map based on features of the additional online event, where the updating changes the concept map by changing directional edge probabilities between concepts on the concept map based on the features of the additional online event; predicting, a next concept of interest of the user based on the updated concept map and a difference in time between the time value stored in the string event and a time value of the additional online event; and providing, the next concept of interest to the search engine. These limitations set forth a concept of analyzing user information in association with a concept map, predicting a next concept of interest, and providing that concept. This concept is plainly a marketing activity, and thus falls within the methods of organizing human activity grouping of the 2019 PEG. Thus the claims are determined to recite an abstract idea.  
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate a recited abstract idea into a practical application. Claim 1 recites the additional element of a processing device. Claim 11 recites the additional element of a memory, and a processor. Claim 24 recites the additional element of a non-transitory computer-readable medium. These additional elements are all recited at an extreme level of generality, and are interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, using a generic computing device to implement an 
In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-4, 8-10, 12-14, 18-20, and 25 further narrow the abstract idea, but these claims continue to recite an abstract idea. These claims do not include any further additional elements. The previously identified additional elements fail to either integrate the narrowed abstract idea into a practical application or amount to significantly more than the narrowed abstract idea. As such, these claims are determined to be directed to an abstract idea without reciting significantly more. Thus these dependent claims are determined to be not patent eligible.  

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1-21, 24, and 25: 
Smartphones were not prevalent back in 2008 (the filing date of the present application). In other words, the office appears to be applying what is conventional / well understood today to an application / claims that were filed back in 2008. 
The claims recite a specific sequence of steps for obtaining web-based data from a cookies file, populating a concept map, and providing a suggested concept to a search engine based on non-
These features are new in the art, in consideration of 2008, when this application was filed. 
The additional elements of the claims recite a specific improvement over prior search engines because the claims use time values identified from web-based cookies to determine an amount of time between online activity. 
Examiner’s Response: Applicant's arguments filed 29 August 2021 have been fully considered but they are not persuasive.
The issue is moot, and the rejection has been updated, in view of the amendments removing any requirement for a user device from the scope of the claim. Additionally, Examiner notes that it is not immediately clear whether or not “smartphones” were conventional as of 2008. While the Examiner’s personal memory was in accord with Applicant’s assertion, the Examiner did a brief search and found several references suggesting that smartphones were conventional prior to 2008. For example: Williamson (WO 2007/107701 A2) (“a conventional smartphone (e.g. in a form of PDA or a handheld device)”) filed 2006, Wong et al. (US 2007/0263573 A1) (“Conventional smartphones” [0007]) filed 2006, and Haslam (US 2006/0235944 A1) (“”the conventional Smartphone” [0005]) filed 2006. 
Examiner notes that the claims do not recite a step of “obtaining web-based data from a cookies file”, and instead recites “identifying … an online event, that includes accessing a web page… .” The “include” limitation appears to refer to the event rather than the identifying. Merely identifying an event, where the event is associated with various details, is easily and practically performable in the human mind. More relevant to the present rejection, identifying an event at the level of detail claimed is reasonably part of the concept identified, and thus part of a method of organizing human activity. 
Examiner notes MPEP 2106.04: “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” Novelty of claim limitations that are part of the abstract idea is irrelevant. 
Examiner notes that applicant’s argument does not identify any particular limitation as an additional element. In the rejection above, the features referenced by applicant are part of the abstract idea 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Kapur et al. (US 734460 B1) discusses a concept map that can be used to predict user interest.
Smith et al. (US 2002/0010625 A1) discusses predicting user interest based on relationships between products derived from user activity data. 
Monteverde (US 2003/0037050 A1) discusses predicting subsequent queries based on an initial query. 
Song et al. (US 2009/0077065 A1) discusses enhancing queries based on detected user interest. 
Narin (US 9141713 B1) discusses generating a relational map based on user activity and using the map to identify keywords. 
Chung et al. (US 2007/0239517 A1) discusses processing events relative to a taxonomy and using events to determine user interest. 
Gross (US 2008/0077574 A1) discusses a system which provides recommendations according to topic/concept classification. 
Nivers et al. (US 2004/0141003 A1) discusses tracking a user’s position in a topic-space, including the change over time of the user’s position. 
Mason (US 7836051 B1) describes a process of generating scores based on user activity, and using the scores to predict user interest. 
Aggarwal et al. (US 6714975 B1) discusses targeting advertising to user based on accumulated user data and a semantic node graph. 
Baluja et al. (US 2008/0275861 A1) discusses determining user interests based on a relational graph with edge weights. 
Stripe et al. (US 2002/0173971 A1) discusses generating a profile based on user data according to a graph of interest nodes. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-12-16